DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Status of Claims
Claims 1-4, 6-17 and 20 are pending.  Claims 5, 14 and 18-19 have been canceled.  

Response to Arguments
Applicant’s arguments filed 10/13/2021 have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Shao US 20160380467 in view of Bruwer US 20140253032.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20160380467 in view of Bruwer US 20140253032.

Regarding claim 1, Shao teaches:
A wireless charging system (Fig 1) comprising: 
a power supply (Fig 1 # 136); 
a plurality of wireless charging transmitters adapted to be mounted on an underside of a surface (Fig 2 #203-206; Par 0041 “FIG. 2, four non-overlapping coils, for example, micro-PTU-coils 202, 204, and 206”);
a power distribution system (Fig 1 #134) adapted to connect the plurality of wireless charging transmitters to the power supply (Par 0040 “PTU 102 may include power module 134 and power supply 136. Power module 134 and power supply 136 may be electrically coupled to resonator 132, and may energize resonator 132 such that resonator 132 may wirelessly transfer power”); and
wherein the plurality of wireless charging transmitters are configured to generate a plurality of separate charging areas on a top side of the surface (Fig 2 #202-206 in separate charging areas); and 
wherein a total combined power rating of the plurality of wireless charging transmitters is greater than the capacity of the power supply (step size adjustments dividing power to transmitters wherein totals of power are divided to evenly distribute power so total of transmitters are greater since there is a need to divided power of power supply.  see Par 0069 “Processor(s) 110 may adjust the current delivered to micro-PTU-coils 304d-f to maximize the sum of the amount of power received by the PRUs divided by the power delivered by Power Supply 136 to Power Module 134” and Par 0070). 
Shao does not explicitly teach:
an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user.
Bruwer teaches:
an occupancy sensor (Par 0057 “the sensors of its capacitive sensing circuitry”) configured to detect presence or absence of a user in the vicinity of the occupancy sensor (Par 0057 “to detect the approach of a user's hand”) wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user (Par 0057 “This may result in the SMPS being returned to an active mode. The device to be charged may be oriented in such a manner that the sensors of its capacitive sensing circuitry is sufficiently juxtaposed with the sensors of capacitive sensing circuitry of the charging dock to allow data transfer. Alternatively, the present invention allows for a charging platform which may have its capacitive sensing circuitry electrodes arranged in such a manner that the device to be charged should always be close enough to a pair of electrodes to allow data transfer”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Shao to further include an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected taught by Bruwer for the purpose of ease in charging and eliminating frustration. (Refer to Par 0027)

Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20160380467 in view of Bruwer US 20140253032 and further in view of Catalano US 10170908.

Regarding claim 2, Shao does not explicitly teach:
at least one wired charging point connected to the power supply through the power distribution system. 
Catalano teaches:
at least one wired charging point connected to the power supply through the power distribution system.  (Col 9 lines 45-50 “one or more electronic devices preferably can receive input power charge, and output signals and battery power, either through wired connections (e.g., cables, USB, or other means of connecting power to wire (i.e., run) the devices)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Shao to further include at least one wired charging point connected to the power supply through the power distribution system taught by Catalano for the purpose of charging numerous different types of mobile electronic devices currently exist (Refer to Col 1 lines 25-30), for managing and distributing battery power charge to one or more electronic devices each having at least one electronic device battery in need of charging (Col 2 lines 35-40) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, Shao does not explicitly teach:
wherein the at least one wired charging point is a USB socket. 
Catalano teaches:
wherein the at least one wired charging point is a USB socket. (Col 9 lines 45-50 “one or more electronic devices preferably can receive input power charge, and output signals and battery power, either through wired connections (e.g., cables, USB, or other means of connecting power to wire (i.e., run) the devices)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Shao to further include wherein the at least one wired charging point is a USB socket taught by Catalano for the purpose of charging numerous different types of mobile electronic devices currently exist (Refer to Col 1 lines 25-30), for managing and distributing battery power charge to one or more electronic devices each having at least one electronic device battery in need of charging (Col 2 lines 35-40) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 4, Shao does not explicitly teach:
wherein the at least one wired charging point is configured to allow data transmission or exchange between a device connected to the at least one wired charging point and a USB hub connected to the power distribution system. 
Catalano teaches:
 (Col 24 lines 25-30 “Network data processing system 300 contains network 302, which is the medium used to provide communications links between various devices and computers connected together within network data processing system 300. Network 302 may include connections, such as wire, wireless communication links, or fiber optic cables.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Shao to further include wherein the at least one wired charging point is configured to allow data transmission or exchange between a device connected to the at least one wired charging point and a USB hub connected to the power distribution system. taught by Catalano for the purpose of charging numerous different types of mobile electronic devices currently exist (Refer to Col 1 lines 25-30), for managing and distributing battery power charge to one or more electronic devices each having at least one electronic device battery in need of charging (Col 2 lines 35-40) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6-13 rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20160380467 in view of Bruwer US 20140253032 as applied to claim 1 above, and further in view of Yang US 9,325,186.

Regarding claim 6, Shao does not explicitly teach:
a satellite configured to be mounted on the top side of the surface and to provide an indication of a location of a charging area on the top side of the surface. 
Yang teaches:
a satellite configured to be mounted on the top side of the surface and to provide an indication of a location of a charging area on the top side of the surface (Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Catalano to include a satellite configured to be mounted on the top side of the surface and to provide an indication of a location of a charging area on the top side of the surface taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 7, Shao does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface at or near at least a portion of the charging area. 
Yang teaches:
wherein the satellite is configured to project light to the top side of the surface at or near at least a portion of the charging area (Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Shao to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 8, Shao does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface over the entire charging area. 
Yang teaches:
wherein the satellite is configured to project light to the top side of the surface over the entire charging area (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Shao to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 9, Shao does not explicitly teach:
wherein the satellite is configured to project light at a center of the charging area. 
Yang teaches:
wherein the satellite is configured to project light at a center of the charging area (Fig 3 300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Shao to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 10, Catalano does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface at or near opposing edges of the charging area. 
Yang teaches:
wherein the satellite is configured to project light to the top side of the surface at or near opposing edges of the charging area (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Shao to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 11, Shao does not explicitly teach:
wherein the satellite is configured to project light to the top side of the surface at an edge of the surface. 
Yang teaches:
wherein the satellite is configured to project light to the top side of the surface at an edge of the surface (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Shao to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 
 
Regarding claim 12, Shao does not explicitly teach:
wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a location of a device relative to the charging area. 
Yang teaches:
wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a location of a device relative to the charging area (Fig 18 # 410, 420, 430). 
Shao to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 13, Shao does not explicitly teach:
wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a charging status of a device. 
Yang teaches:
wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a charging status of a device (Fig 18 # 410, 420, 430). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by Shao to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

(Par 0035 “Radios 112, 174, and 152 of PTU 102 and/or PRUs 166 and 144 may be a transmit/receive component, such as a transceiver. Radios 112, 174, and 152 may include any suitable radio(s) and/or transceiver(s) for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by PRUs 166 and 144 to communicate with each other or with other user devices and/or PTU 102 or another component of PTU 102.”)

15 rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20160380467 in view of Bruwer US 20140253032 as applied to claim 1 above, and further in view of Lathrop US 20110077878.

Regarding claim 15, Shao teaches:
at least one of the power supply or the occupancy sensor (Fig 1 #136), a wireless transceiver configured to communicate with at least one of a wireless network or a communication interface. (Par 0035 “Radios 112, 174, and 152 of PTU 102 and/or PRUs 166 and 144 may be a transmit/receive component, such as a transceiver. Radios 112, 174, and 152 may include any suitable radio(s) and/or transceiver(s) for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by PRUs 166 and 144 to communicate with each other or with other user devices and/or PTU 102 or another component of PTU 102.”)

Shao does not explicitly teach:
wherein at least one of the power supply or the occupancy sensor comprises a wireless.
Lathrop teaches:
wherein at least one of the power supply or the occupancy sensor comprises a transceiver. (Fig 4A #424 and Fig 5 #524 Par 0055 “The smart power supply 500 further includes a power line transceiver 524”)
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify Shao to include wherein at least one of the power supply or the occupancy sensor comprises  taught by Lathrop since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20160380467 in view of Bruwer US 20140253032.

Regarding claim 16, Shao teaches:
A wireless charging system (Fig 1) comprising:
a first power supply (Fig 1 # 136); 
a first plurality of wireless charging transmitters adapted to be mounted on an underside of a surface (Fig 2 #203-206; Par 0041 “FIG. 2, four non-overlapping coils, for example, micro-PTU-coils 202, 204, and 206”); 
a first power distribution system (Fig 1 #134) adapted to connect the first plurality of wireless charging transmitters to only the first power supply (Par 0040 “PTU 102 may include power module 134 and power supply 136. Power module 134 and power supply 136 may be electrically coupled to resonator 132, and may energize resonator 132 such that resonator 132 may wirelessly transfer power”); 

Shao does not explicitly teach:
a first occupancy sensor controlling a first supply of power from the first power supply to the first plurality of wireless charging transmitters based on occupancy detection in a vicinity of the first occupancy sensor; and wherein the first occupancy sensor is configured to power on the first 
Bruwer teaches:
a first occupancy sensor (Par 0057 “the sensors of its capacitive sensing circuitry”) controlling a first supply of power from the first power supply to the first plurality of wireless charging transmitters based on occupancy detection in a vicinity of the first occupancy sensor (Par 0057 “to detect the approach of a user's hand”); and wherein the first occupancy sensor is configured to power on the first plurality of wireless charging transmitters when occupancy is detected and to power off the first plurality of wireless charging transmitters when occupancy is not detected (Par 0057 “This may result in the SMPS being returned to an active mode. The device to be charged may be oriented in such a manner that the sensors of its capacitive sensing circuitry is sufficiently juxtaposed with the sensors of capacitive sensing circuitry of the charging dock to allow data transfer. Alternatively, the present invention allows for a charging platform which may have its capacitive sensing circuitry electrodes arranged in such a manner that the device to be charged should always be close enough to a pair of electrodes to allow data transfer”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Shao to further include a first occupancy sensor controlling a first supply of power from the first power supply to the first plurality of wireless charging transmitters based on occupancy detection in a vicinity of the first occupancy sensor; and wherein the first occupancy sensor is configured to power on the first plurality of wireless charging transmitters when occupancy is detected and to power off the first plurality of wireless charging transmitters when occupancy is not detected taught by Bruwer for the purpose of ease in charging and eliminating frustration. (Refer to Par 0027)
Shao in view of Bruwer teach:
A wireless charging system comprising: a first power supply; a first plurality of wireless charging transmitters adapted to be mounted on an underside of a surface; a first power distribution system adapted to connect the first plurality of wireless charging transmitters to only the first power supply; a first occupancy sensor controlling a first supply of power from the first power supply to the first plurality of wireless charging transmitters based on occupancy detection in a vicinity of the first occupancy sensor; and wherein the first occupancy sensor is configured to power on the first plurality of wireless charging transmitters when occupancy is detected and to power off the first plurality of wireless charging transmitters when occupancy is not detected as noted above.
The combined teaching of Shao in view of Bruwer do not teach: 
a second power supply; a second plurality of wireless charging transmitters adapted to be mounted on the underside of the surface; a second power distribution system adapted to connect the second plurality of wireless charging transmitters to only the second power supply; a second occupancy sensor controlling a second supply of power from the second power supply to the second plurality of wireless charging transmitters based on occupancy detection in a vicinity of the second occupancy sensor, wherein the second occupancy sensor is configured to power on the second plurality of wireless charging transmitters when occupancy is detected and to power off the second plurality of wireless charging transmitters when occupancy is not detected.
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combined teaching of Shao in view of Bruwer to include a second power supply; a second plurality of wireless charging transmitters adapted to be mounted on the underside of the surface; a second power distribution system adapted to connect the second plurality of wireless charging transmitters to only the second power supply; a second occupancy sensor controlling a second supply of power from the second power supply to the second wherein the second occupancy sensor is configured to power on the second plurality of wireless charging transmitters when occupancy is detected and to power off the second plurality of wireless charging transmitters when occupancy is not detected since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

    PNG
    media_image1.png
    1292
    893
    media_image1.png
    Greyscale

Fig 4 of application reproduced

Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20160380467 in view of Bruwer US 20140253032.

Regarding claim 17, Shao teaches:
A wireless charging system (Fig 1) comprising: 
a power supply (Fig 1 # 136); 
a wireless charging transmitter adapted to be mounted on an underside of a surface and to generate a charging area on a top side of the surface (Fig 2 #203-206; Par 0041 “FIG. 2, four non-overlapping coils, for example, micro-PTU-coils 202, 204, and 206”); 
a power distribution system (Fig 1 #134) adapted to connect the wireless charging transmitter to the power supply for supplying power from the power supply to the wireless charging transmitter (Par 0040 “PTU 102 may include power module 134 and power supply 136. Power module 134 and power supply 136 may be electrically coupled to resonator 132, and may energize resonator 132 such that resonator 132 may wirelessly transfer power”); and 

an indication system configured to provide a visual indication of a location of the charging area on the top side of the surface (Par 0024 “Charge area 130 may include one or more indicators, for example LED lights, indicating different charging locations across charge area 130.) ; and
wherein the indication system is configured to project light to the top side of the surface only over the entire charging area (Par 0024 “The one or more indicators may be color-coded or may otherwise provide location or connectivity information (e.g., one LED may be illuminated for each connected device to approximate the location where the coil charging each mobile device is located in charge area 130) for a user”). 
Shao does not explicitly teach:
an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user.
Bruwer teaches:
an occupancy sensor (Par 0057 “the sensors of its capacitive sensing circuitry”) configured to detect presence or absence of a user in the vicinity of the occupancy sensor (Par 0057 “to detect the approach of a user's hand”) wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user (Par 0057 “This may result in the SMPS being returned to an active mode. The device to be charged may be oriented in such a manner that the sensors of its capacitive sensing circuitry is sufficiently juxtaposed with the sensors of capacitive sensing circuitry of the charging dock to allow data transfer. Alternatively, the present invention allows for a charging platform which may have its capacitive sensing circuitry electrodes arranged in such a manner that the device to be charged should always be close enough to a pair of electrodes to allow data transfer”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Shao to further include an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user taught by Bruwer for the purpose of ease in charging and eliminating frustration. (Refer to Par 0027)


Claims 20 rejected under 35 U.S.C. 103 as being unpatentable over Shao US 20160380467 in view of Bruwer US 20140253032 as applied to claim 17 above, and further in view of Yang US 9,325,186.

Regarding claim 20, Shao does not explicitly teach:
wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area.  
Yang teaches:
wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area. (Fig 18 # 410, 420, 430)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Shao to include wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859